Case 2:19-cv-01726-JAD-NJK Document 26
                                    25 Filed 11/11/20 Page 1 of 2




                                       Stipulation and Order Dismissing Action




                                                ECF No. 25
Case 2:19-cv-01726-JAD-NJK Document 26
                                    25 Filed 11/11/20 Page 2 of 2




       Based on the parties' stipulation [ECF No. 25] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.




                                         _________________________________
                                         U.S. District Judge Jennifer A. Dorsey
                                         Dated: November 11, 2020
